Exhibit 10.3

 

HONEYWELL DEFERRED INCENTIVE COMPENSATION PLAN

(amended and restated effective April 1, 2018)

 

1.        History. Honeywell International Inc. (the “Corporation”) previously
established this supplemental non-qualified Honeywell Deferred Incentive
Compensation Plan (formerly the Salary and Incentive Award Deferral Plan for
Selected Employees of Honeywell International Inc. and its Affiliates) (the
“Plan”) and has amended the Plan several times since its initial effective date,
including an amendment and restatement effective January 1, 2009 to comply with
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and corresponding rules and regulations under Section 409A
of the Code. This Plan document covers any Participant (as defined below) who
was entitled to receive a benefit from the Plan as of March 31, 2018, but who
did not receive full payment of such benefit under the Plan as of such date, as
well as any individual who becomes a Participant in the Plan on or after April
1, 2018. Plan benefit payments commencing before April 1, 2018 are governed by
the terms of the Plan as they existed prior to this amendment and restatement
and are either grandfathered from the requirements of Section 409A of the Code
or payable pursuant to a fixed schedule as required by, and in compliance with,
Section 409A of the Code.

 

2.        Eligibility. Any employee of the Corporation and its participating
affiliates who is designated by the Corporation as an Executive level employee
during the designated election period (the “Open Enrollment Period”) for the
applicable Plan Year (as defined below) shall be eligible (an “Eligible
Employee”) to participate in the Plan and elect deferrals of compensation (as
described in Paragraph 4 below) for such Plan Year effective as of the January 1
of the Plan Year that follows the Open Enrollment Period. The Management
Development and Compensation Committee (or its designee) (the “Committee”) shall
designate the period prior to the applicable Plan Year that shall constitute the
Open Enrollment Period, in its sole discretion; provided, however, in no event
shall such Open Enrollment Period end later than the December 31 that precedes
the Plan Year for which the election to participate in the Plan applies. For
purposes of this Plan, the “Plan Year” shall mean the calendar year.

 

3.        Participation. Each Eligible Employee who wishes to participate in the
Plan for a particular Plan Year (a “Participant”) must file a deferral election
(the “Election”) with the Committee during the Open Enrollment Period in the
form and manner determined by the Committee, which election shall designate the
portion of the compensation elements (as described in Paragraph 4 below) to be
deferred for such Plan Year and the form in which such deferral amounts, and
interest thereon, shall be distributed (as described in Paragraph 8 below). The
compensation elements deferred for a particular Plan Year shall be credited to
an unfunded deferred compensation account maintained for the Participant under
the Plan (the “Participant Account” or “Account”). Except as otherwise may be
permitted by Section 409A of the Code and the Committee, a Participant may not
modify his or her deferral election for a Plan Year at any time during the Plan
Year.

1



4.        Contributions to Participant Accounts.

 

(a)        Incentive Awards. During the Open Enrollment Period, an Eligible
Employee may elect on his Election to defer up to 100% of the cash bonus payable
(with such deferral in a whole percentage and 10% increment) to such Eligible
Employee under the Honeywell International Inc. Incentive Compensation Plan for
Executive Employees (or any successor plan), the Honeywell Capital Management
LLC Incentive Compensation Plan (or any successor plan), the Honeywell Connected
Enterprise Incentive Compensation Plan (or any successor plan), or any other
similar annual incentive compensation plan covering Executive level employees
that is designated by the Corporation as eligible for deferrals under this Plan
(each an “Incentive Award”), for the performance period under the applicable
incentive plan that begins in the Plan Year that commences after the Open
Enrollment Period.

 

(b)        Base Annual Salary. For Plan Years beginning before January 1, 2006,
an Eligible Employee who was employed in Career Band 6 and above (or an Eligible
Employee who occupied a position equivalent thereto) was permitted prior to the
beginning of the applicable Plan Year (and with respect to a newly Eligible
Employee, within 30 days after first becoming so eligible) to elect to defer an
aggregate amount of base annual salary otherwise payable in such Plan Year (or
with respect to a newly Eligible Employee, in the remainder of the Plan Year),
exclusive of any bonus or any other compensation or allowance paid or payable by
the Corporation or its affiliates (the “Base Annual Salary”). The amount
deferred under this Paragraph 4(b) was not permitted to be greater than 50% of
the Eligible Employee’s Base Annual Salary for any pay period. Effective July
29, 2005, no new deferral elections were permitted under this Paragraph 4(b) for
the remainder of the Plan Year beginning January 1, 2005. For Plan Years
beginning on and after January 1, 2006, no Eligible Employee may elect to defer
any portion of his Base Annual Salary under the Plan.

 

(c)        Deferral Amounts. All amounts determined under this Paragraph 4 which
are the subject of an Election (the “Deferral Amounts”) shall, in accordance
with the relevant Participant direction, be credited to the relevant Participant
Account maintained under the Plan on the same day the Base Annual Salary or
Incentive Award would otherwise have been payable.

 

(d)        A Participant’s Account shall consist of two sub-accounts, as
applicable: (1) a sub-account which consists of (A) Base Annual Salary earned
and vested as of December 31, 2001 and any earnings thereon, and (B) Incentive
Awards earned as of December 31, 2001 and vested as of December 31, 2004 and any
earnings thereon (with the total amounts described in (A) and (B) referred to as
the “Grandfathered Account”), and (2) a sub-account which consists of (X) Base
Annual Salary earned and vested on or after January 1, 2002 and any earnings
thereon, and (Y) Incentive Awards earned on or after January 1, 2002 and vested
on or after January 1, 2005 and any earnings thereon (with the amounts described
in (X) and (Y) referred to as the “Non-Grandfathered Account”). Base Annual
Salary, Incentive Awards and any earnings thereon that were earned in the Plan
Years beginning January 1, 2002, January 1, 2003 and January 1, 2004 and that
are credited to a Participant’s Non-Grandfathered Account will be referred to
herein as “2002-2004 Deferrals”.

2



For the avoidance of doubt, the Grandfathered Account consists of deferrals and
earnings attributable to Plan Years (also referred to as class years) beginning
on or before January 1, 2001 and the Non-Grandfathered Account consists of
deferrals and earnings attributable to Plan Years beginning on or after January
1, 2002.

 

5.        Deferral Requirements.

 

(a)        Plan Years Beginning On or After January 1, 2006. A Participant’s
Deferral Amounts under the Plan for Plan Years beginning on or after January 1,
2006 will be paid in one lump-sum payment to such Participant in the January of
the Plan Year that follows the Plan Year in which the Participant has a
Separation from Service (as defined in Section 409A(a)(2)(A)(i) of the Code and
its corresponding regulations) with the Corporation and its affiliates, unless
the Participant elects as part of his Election during the Open Enrollment Period
that the Deferral Amounts for the Plan Year will instead be paid in
substantially equal annual installments (not to exceed ten) if he has a
Separation from Service with the Corporation and its affiliates on or after he
attains age 55 and has completed ten Years of Service (as defined below), in
which case the first installment shall commence in the January of the Plan Year
that follows the Plan Year in which the Participant has a Separation from
Service and each remaining installment will be paid to the Participant in each
succeeding January.

 

Notwithstanding the foregoing, if at the time of the Participant’s Separation
from Service, the Participant is a Specified Employee (as defined below) the
payments provided in the preceding paragraph shall be paid (or commence in the
case of installments) in (i) the January of the Plan Year that follows the Plan
Year in which the Participant’s Separation from Service with the Corporation and
its affiliates occurs, if the Participant’s Separation from Service with the
Corporation and its affiliates occurs prior to July 1 of such Plan Year, or (ii)
the July of the Plan Year that follows the Plan Year in which the Participant’s
Separation from Service with the Corporation and its affiliates occurs, if the
Participant’s Separation from Service with the Corporation and its affiliates
occurs after June 30 of such Plan Year. If the Participant elected to receive
his distribution in the form of installment payments, after the first payment is
made pursuant to the immediately preceding sentence, each subsequent installment
will be paid to the Participant in the January of each Plan Year that follows
until all installments are paid to the Participant.

 

Notwithstanding the foregoing, if the Participant dies after the Separation from
Service but before the end of the Plan Year in which the Separation from Service
occurs, or if a Specified Employee dies before the payment date described in the
preceding paragraph, the Participant’s beneficiary will receive the payment or
payments in a lump sum within 60 days of the date of the Participant’s death.

 

For purposes of this Plan, the term (i) “Years of Service” shall be determined
using the Participant’s most-recent adjusted service date, as reflected at the
Participant’s Separation from Service in the Company’s records, and (ii)
“Specified Employee” shall mean any Participant who, at any time during the
twelve (12) month period ending on the identification

3



date, is a specified employee under Section 409A of the Code, which
determination of “specified employees,” including the number and identity of
persons considered “specified employees” and the identification date, shall be
made by the Vice President – Compensation and Benefits (or his delegate) in
accordance with the provisions of Sections 416(i) and 409A of the Code and the
regulations issued thereunder.

 

(b)        2005 Plan Year. For the 2005 Plan Year, a Participant’s Deferral
Amounts under the Plan for such Plan Year will be paid in one lump-sum payment
to such Participant in the January of the Plan Year that follows the Plan Year
in which the Participant has a Separation from Service with the Corporation and
its affiliates, unless the Participant elected on his Election during the Open
Enrollment Period that the Deferral Amounts for such Plan Year will instead be
paid to such Participant at a Specified Time (as such term is defined in Section
409A(a)(2)(A)(iv) of the Code and its corresponding regulations), provided that
the Specified Time is no sooner than January of the 2009 Plan Year (unless the
Committee approved at the time of such election a shorter period of deferral)
and in up to 15 annual installments.

 

Notwithstanding the foregoing, if at the time of the Participant’s Separation
from Service the Participant is entitled to payment of the amounts deferred for
the 2005 Plan Year because of his Separation from Service (and not because of
the Specified Time designated, if any) and the Participant is a Specified
Employee, the payments provided in the immediately preceding sentence on account
of Separation from Service shall be paid (or commence payment in the case of
installments) in (i) the January of the Plan Year that follows the Plan Year in
which the Participant’s Separation from Service with the Corporation and its
affiliates occurs, if the Participant’s Separation from Service with the
Corporation and its affiliates occurs prior to July 1 of such Plan Year, or (ii)
the July of the Plan Year that follows the Plan Year in which the Participant’s
Separation from Service with the Corporation and its affiliates occurs, if the
Participant’s Separation from Service with the Corporation and its affiliates
occurs after June 30 of such Plan Year. Payment on account of a Specified Time
shall be paid (or commence payment in the case of installments) to the
Participant in January of the Plan Year elected by the Participant.

 

If the Participant elected to receive his distribution in the form of
installment payments, after the first payment is made pursuant to the
immediately preceding paragraph, each subsequent installment will be paid to the
Participant in the January of each Plan Year that follows until all installments
are paid to the Participant. Notwithstanding anything to the contrary in this
Paragraph 5(b), if the Participant dies after the Separation from Service, but
before the end of the Plan Year in which the Separation from Service occurs or
if a Specified Employee dies before the payment date described in the preceding
paragraph, the Participant’s beneficiary will receive the payment or payments in
a lump sum within 60 days of the date of the Participant’s death.

 

(c)        Plan Years Beginning Before January 1, 2005.

 

(i)        Grandfathered Accounts. A Participant’s Deferral Amounts credited to
a Participant’s Grandfathered Account under the Plan for Plan Years beginning
before

4



January 1, 2005 shall be paid as soon as practicable during the month of January
following the calendar year in which the Participant terminates employment;
provided, however, amounts deferred under the Plan may be paid at such other
date permitted to be designated by the Participant that provides for a minimum
period of deferral of at least three years or such shorter period as may be
approved by the Committee, which election was made at the time the Participant
made the deferral election for such Plan Years. The Participant also elected at
such time to receive such distribution in one lump-sum payment or in a number of
substantially equal annual installments (provided the payment period may not
include more than 30 such installments).

 

The lump-sum or the first installment shall be paid as soon as practicable
during the month of January of the calendar year following termination of
employment or such other calendar year validly designated by the Participant.
Except as otherwise provided in Paragraphs 9, 10, and 11, all installment
payments following the initial installment payment shall be paid in cash as soon
as practicable during the month of January of each succeeding calendar year
until the entire amount in the Account shall have been paid.

 

Notwithstanding the foregoing, in the event a Participant’s employment with the
Corporation is terminated either voluntarily (other than on account of
retirement as defined in the qualified pension plan in which the Participant
participates or for “good reason” under any applicable severance plan of the
Corporation) or for “gross cause” (as defined in the AlliedSignal Inc. Severance
Plan for Senior Executives), the Participant’s Deferral Amounts for performance
years beginning after 1997 for amounts deferred under Paragraph 4(a) hereof or
after 1998 for amounts deferred under Paragraph 4(b) hereof (including any
notional interest credited thereto) shall be distributed in a lump sum as soon
as practicable in January of the calendar year following such termination of
employment. Except as otherwise provided in Paragraph 5(d) or Paragraphs 9 or 10
or as approved by the Committee, no amount shall be withdrawn from a
Participant’s Account prior to the last day of the calendar year in which the
Deferral Amounts were earned; the date the Participant reaches normal retirement
age and is eligible to receive a benefit under a pension plan of the Corporation
or one of its affiliates; the date of the Participant’s death; or the date the
Participant ceases to be employed by the Corporation or any of its affiliates.

 

(ii)       Non-Grandfathered Accounts. A Participant’s 2002-2004 Deferrals shall
be paid during the month of January following the calendar year in which the
Participant has a Separation from Service; provided, however, a Participant’s
2002-2004 Deferrals may be paid at a Specified Time designated by the
Participant that provides for a minimum period of deferral of at least three
years or such shorter period as may have been approved by the Committee, which
election was made prior to January 1 for the applicable Plan Year. The
Participant also elected at such time to receive such distribution in one
lump-sum payment or in a number of substantially equal annual installments (not
exceeding 15).

5



Notwithstanding the foregoing, if at the time of the Participant’s Separation
from Service the Participant is entitled to payment of the 2002-2004 Deferrals
because of his Separation from Service (and not because of the Specified Time
designated, if any) and the Participant is a Specified Employee, the payments
provided in the immediately preceding sentence on account of Separation from
Service shall be paid (or commence payment in the case of installments) in (i)
the January of the Plan Year that follows the Plan Year in which the
Participant’s Separation from Service with the Corporation and its affiliates
occurs, if the Participant’s Separation from Service with the Corporation and
its affiliates occurs prior to July 1 of such Plan Year, or (ii) the July of the
Plan Year that follows the Plan Year in which the Participant’s Separation from
Service with the Corporation and its affiliates occurs, if the Participant’s
Separation from Service with the Corporation and its affiliates occurs after
June 30 of such Plan Year. Payment on account of a Specified Time shall be paid
(or commence payment in the case of installments) to the Participant in January
of the Plan Year elected by the Participant.

 

If the Participant elected to receive his distribution in the form of
installment payments, after the first payment is made pursuant to the
immediately preceding paragraph, each subsequent installment will be paid to the
Participant in the January of each Plan Year that follows until all installments
are paid to the Participant. Notwithstanding anything to the contrary in this
subparagraph 5(c)(ii), if the Participant dies after the Separation from
Service, but before the end of the Plan Year in which the Separation from
Service occurs or if a Specified Employee dies before the payment date described
in the preceding paragraph, the Participant’s beneficiary will receive the
payment or payments in a lump sum within 60 days of the date of the
Participant’s death.

 

(d)        In-Service Withdrawal. A Participant may request an immediate
withdrawal of all or a portion of the Deferral Amounts credited to a
Participant’s Grandfathered Account prior to the date described in subparagraph
5(c)(i) or prior to the date such portion of the Grandfathered Account has been
completely withdrawn, provided that such a request and withdrawal shall be
subject to the approval of the Corporation and such penalties, restrictions or
conditions as may be established by the Corporation from time to time. The
penalty shall be a percentage of the amount requested to be withdrawn,
calculated as the difference between (a) 6%, and (b) 50% of the amount, if any,
by which 10% exceeds the interest rate on 10-year U.S. Treasury Bonds on the
first business day of the calendar quarter during which the withdrawal request
is made.

 

6.        Interest Equivalents. Deferral Amounts shall accrue additional amounts
equivalent to interest (“Interest Equivalents”), compounded daily, from the date
the Deferral Amount is credited to the Account to the date of distribution as
set forth in this Paragraph 6.

 

(a)        Non-Grandfathered Deferral Amounts.

 

(i)        Deferral Amounts Credited for Plan Years On and After January 1,
2006. Deferral Amounts credited to a Participant’s Non-Grandfathered Account for
Plan Years beginning on or after January 1, 2006, and Deferral Amounts under
Paragraph 4(a)

6



credited to a Participant’s Non-Grandfathered Account in 2006 for the Election
filed by the Participant for the 2005 Plan Year, shall accrue Interest
Equivalents at an annual rate based upon the cost to the Corporation of
borrowing at a fixed rate for a 15-year term. Such rate is subject to change
from Plan Year to Plan Year with respect to amounts credited to a Participant’s
Non-Grandfathered Account for a particular Plan Year and shall be determined
annually by the Chief Financial Officer of the Corporation in consultation with
the Treasurer of the Corporation prior to January 1 of each Plan Year. Interest
Equivalents described in this clause (i) shall be vested at the time such
amounts are credited to the Participant’s Non-Grandfathered Account. All
Interest Equivalents credited to the Participant’s Non-Grandfathered Account
pursuant to this clause (i) shall be paid at the same time and in the same form
as the corresponding Deferral Amounts for which the Interest Equivalents relate.
The rate of notional interest established hereunder is set forth on Schedule A
attached hereto and made a part hereof.

 

(ii)       Deferral Amounts Credited for the 2005 Plan Year. Deferral Amounts
under Paragraph 4(b) credited to a Participant’s Non-Grandfathered Account in
the 2005 Plan Year for the Election filed by the Participant for the 2005 Plan
Year shall accrue Interest Equivalents at a single rate established by the
Committee, in its sole discretion. Such rate is subject to change from Plan Year
to Plan Year with respect to amounts credited to a Participant’s
Non-Grandfathered Account for the 2005 Plan Year and shall be determined
annually by the Chief Financial Officer of the Corporation in consultation with
the Treasurer of the Corporation prior to January 1 of each Plan Year.

 

The rate of notional interest established hereunder is set forth on Schedule A
attached hereto and made a part hereof. Any portion of such rate designated as
the “Contingent Rate” became nonforfeitable only if the Participant was still
employed by the Corporation or any affiliate at the end of the third full
calendar year in which the Deferral Amount related; provided, however, if a
Participant terminated employment with the Corporation or an affiliate prior to
such date for reasons other than gross cause, the Committee treated such portion
as nonforfeitable if the Participant’s employment with the Corporation or an
affiliate was involuntarily terminated (including a termination for “good
reason” under any applicable severance plan of the Corporation or an affiliate)
or terminated for such reasons as the Committee determined from time to time in
its sole discretion. All Interest Equivalents credited to the Participant’s
Non-Grandfathered Account pursuant to this clause (ii) shall be paid at the same
time and in the same form as the corresponding Deferral Amounts for which the
Interest Equivalents relate.

 

(iii)      2002-2004 Deferrals. 2002-2004 Deferrals shall accrue Interest
Equivalents at a single rate established by the Committee, in its sole
discretion. The rate established by the Committee did not exceed the greater of
(i) 10% or (ii) 200% of the 10-year U.S. Treasury Bond rate at the time of
determination. Such Interest Equivalents, once established for a Plan Year,
shall remain in effect with respect to Deferral Amounts credited to the
Participant’s Non-Grandfathered Account for each such Plan Year until the
Deferral Amounts are distributed.

7



The rate of notional interest established hereunder is set forth on Schedule A
attached hereto and made a part hereof. Any portion of such rate designated as
the “Contingent Rate” became nonforfeitable only if the Participant was still
employed by the Corporation or any affiliate at the end of the third full
calendar year in which the Deferral Amount related, provided, however, if a
Participant had a Separation from Service with the Corporation or an affiliate
before such date for reasons other than gross cause, the Committee treated such
portion as nonforfeitable if the Participant’s employment with the Corporation
or an affiliate was involuntarily terminated (including a termination for “good
reason” under any applicable severance plan of the Corporation or an affiliate)
or was terminated for such reasons as the Committee determined from time to time
in its sole discretion.

 

Notwithstanding the preceding sentence, if a Participant withdrew any portion of
the Deferral Amount before the end of the third full calendar year following the
calendar year to which the Deferral Amount relates, the amount of Contingent
Rate interest credited with respect to such Deferral Amount at the time of
withdrawal remains credited to such Account subject to the provisions of the
preceding sentence but shall not be credited with any Interest Equivalents after
such date (“Frozen Contingent Interest”). Notwithstanding anything in the Plan
to the contrary, from and after the occurrence of a Change in Control (as
defined below), the rate at which Deferral Amounts accrue Interest Equivalents
may not be decreased.

 

(b)        Grandfathered Deferral Amounts. Deferral Amounts credited to a
Participant’s Grandfathered Account shall accrue Interest Equivalents at a
single rate established by the Committee, in its sole discretion, for all
Deferral Amounts credited to such Grandfathered Account in each calendar year.
The rate established by the Committee did not exceed the greater of (i) 10% or
(ii) 200% of the 10-year U.S. Treasury Bond rate at the time of determination.
Such Interest Equivalents, once established for a Plan Year, shall remain in
effect with respect to Deferral Amounts credited to the Participant’s
Grandfathered Account during such Plan Year until the Deferral Amounts are
distributed.

 

The rate of notional interest established hereunder is set forth on Schedule A
attached hereto and made a part hereof. Any portion of such rate designated as
the “Contingent Rate” became nonforfeitable only if the Participant was still
employed by the Corporation or any affiliate at the end of the third full
calendar year in which the Deferral Amount relates, provided, however, if a
Participant terminated employment with the Corporation or an affiliate before
such date for reasons other than gross cause, the Committee treated such portion
as nonforfeitable if the Participant’s employment with the Corporation or an
affiliate was involuntarily terminated (including a termination for “good
reason” under any applicable severance plan of the Corporation or an affiliate)
or was terminated for such reasons as the Committee determined from time to time
in its sole discretion.

 

Notwithstanding the preceding paragraph, if a Participant withdrew any portion
of the Deferral Amount before the end of the third full calendar year following
the calendar year to which the Deferral Amount relates, the amount of Contingent
Rate interest credited with respect

8



to such Deferral Amount at the time of withdrawal became Frozen Contingent
Interest. Notwithstanding anything in the Plan to the contrary, from and after
the occurrence of a Change in Control, the rate at which Deferral Amounts accrue
Interest Equivalents may not be decreased.

 

7.        Participant Accounts. All amounts credited to a Participant’s Account
pursuant to Paragraphs 4 and 6 shall be unfunded general obligations of the
Corporation, and no Participant shall have any claim to or security interest in
any asset of the Corporation on account thereof.

 

8.        Distribution from Accounts.

 

(a)        Plan Years Beginning On and After January 1, 2006. Deferral Amounts
and corresponding Interest Equivalents for Plan Years beginning on and after
January 1, 2006 shall be paid to the Participant at the time and in the form as
elected by the Participant on his Election for such Plan Year in accordance with
the requirements of Paragraph 5(a).

 

(b)        2005 Plan Year. Deferral Amounts and corresponding Interest
Equivalents for the Plan Year beginning on January 1, 2005 shall be paid to the
Participant at the time and in the form as elected by the Participant on his
Election for such Plan Year in accordance with the requirements of Paragraph
5(b).

 

(c)        Plan Years Beginning Prior to January 1, 2005.

 

(i)        Grandfathered Accounts. Deferral Amounts and corresponding Interest
Equivalents credited to a Participant’s Grandfathered Account shall be paid to a
Participant at the time and in the form as elected by the Participant on his
Election for such Plan Years in accordance with the requirements of subparagraph
5(c)(i).

 

(ii)       Non-Grandfathered Accounts. 2002-2004 Deferrals shall be paid to a
Participant at the time and in the form as elected by the Participant on his
Election for such Plan Years in accordance with the requirements of subparagraph
5(c)(ii).

 

(iii)      Special Election Change Applicable to Grandfathered Accounts. The
Corporation may from time to time allow Participants to request new elections
with respect to the distribution of Deferral Amounts and Interest Equivalents
credited to their Grandfathered Accounts (other than any such amounts currently
payable to a Participant). The Corporation shall reserve the right to accept or
reject any such request at any time and such election shall be subject to such
restrictions and limitations as the Corporation shall determine in its sole
discretion, provided that any new election shall generally be required to be
made at least 12 months prior to any scheduled payment date.

 

(d)        Type of Distribution. All distributions from this Plan shall be paid
in cash.

 

9.        Distribution on Death. If a Participant dies after payments under this
Plan have commenced but before all amounts credited to the Participant’s Account
have been distributed, the balance in the Account shall be paid as soon as
practicable thereafter to the beneficiary

9



designated in writing by the Participant, but not later than 60 days after the
date of the Participant’s death. Payment to a beneficiary pursuant to a
designation by a Participant shall be made in one lump sum cash payment. Such
beneficiary designations shall be effective when received by the Corporation,
and shall remain in effect until rescinded or modified by the Participant by an
appropriate written direction.

 

Separate beneficiary designations shall be made for Incentive Awards deferred
under Paragraph 4(a) and Interest Equivalents credited on such amounts and for
Base Annual Salary deferred under Paragraph 4(b) and Interest Equivalents
credited on such amounts. If no beneficiary is properly designated by the
Participant for one or both portions of the Account, or if the designated
beneficiary has predeceased the Participant, such balance in the applicable
portion of the Account shall be paid to the estate of the Participant.

 

10.       Payment in the Event of Hardship. For Deferral Amounts and Interest
Equivalents credited to a Participant’s Grandfathered Account, upon receipt of a
request from a Participant, delivered in writing to the Corporation along with a
hardship distribution form and supporting documentation of the hardship, the
Senior Vice President – Human Resources and Communications (or his designee),
may cause the Corporation to accelerate (or require the subsidiary of the
Corporation which employs or employed the Participant to accelerate) payment of
all or any part of the Deferral Amount and Interest Equivalents credited to the
Participant’s Account, if it finds in its sole discretion that payment of such
amounts in accordance with the Participant’s prior election under Paragraph 4
hereof would result in severe financial hardship to the Participant and such
hardship is the result of an unforeseeable emergency caused by circumstances
beyond the control of the Participant. An “unforeseeable emergency” means a
severe financial hardship to the Participant resulting from (1) an illness or
accident that occurs to the Participant, the Participant’s spouse or the
Participant’s dependent (as defined in section 152(a) of the Code, (2) loss of
the Participant’s property due to casualty, or (3) other similar extraordinary
and unforeseeable circumstances arising as a result of events beyond the
Participant’s control. The amount withdrawn cannot exceed the amount necessary
to satisfy the emergency and estimated taxes the Participant will incur as a
result of such distribution. Acceleration of payment may not be made under this
Paragraph 10 to the extent that such hardship is or may be relieved (i) through
reimbursement or compensation by insurance or otherwise, or (ii) by liquidation
of the Participant’s assets, to the extent the liquidation of assets would not
itself cause severe financial hardship.

 

11.       Change in Control.

 

(a)        Initial Lump Sum Election. Notwithstanding any election made pursuant
to Paragraphs 4 and 5 hereof, a Participant (i) may file a written election with
the Corporation to have the Deferral Amounts and Interest Equivalents credited
to the Participant’s Grandfathered Account paid in one lump-sum payment as soon
as practicable following a Change in Control (as defined below), but in no event
later than 90 days after such Change in Control, and (ii) may designate in his
Election during the Open Enrollment Period for a particular Plan Year that
Deferral Amounts and Interest Equivalents credited to the Participant’s
Non-Grandfathered Account for such Plan Year be paid in one lump-sum payment
within 90 days after such Change

10



in Control. The Interest Equivalents on any Deferral Amount payable pursuant to
this Paragraph 11(a) shall include the “Contingent Rate” credited to such
Deferral Amount without regard to whether such amount has become nonforfeitable
as provided in Paragraph 6 at the time the applicable Change in Control occurs.

 

(b)        Revocation of Lump-Sum Election. A Participant may revoke an election
made pursuant to clause (i) of Paragraph 11(a) (including an election not to be
paid in one lump sum upon a Change in Control), but only for amounts credited to
a Participant’s Grandfathered Account, by filing an appropriate written notice
with the Corporation. A revocation notice filed pursuant to this Paragraph 11(b)
shall be subject to such terms and conditions as the Corporation shall establish
and shall be effective with respect to all of the Deferral Amounts and Interest
Equivalents credited to a Participant’s Grandfathered Account. Any such election
shall be subject to such restrictions and limitations as the Corporation shall
determine in its sole discretion.

 

(c)        Limitations on Elections. For purposes of a Participant’s election
with respect to amounts covered by clause (i) of Paragraph 11(a) or a revocation
of such election pursuant to Paragraph 11(b), such election shall not be
effective unless filed with the Corporation at least 90 days prior to a Change
in Control.

 

(d)        Definition of Change in Control. For Plan Years beginning after April
1, 2018 and for purposes of the Plan, “Change in Control” means (a) any one
person, or more than one person acting as a group (as defined under U.S.
Department of Treasury Regulation (“Treasury Regulation”) §
1.409A-3(i)(5)(v)(B)) acquires ownership of stock of the Corporation that,
together with stock held by such person or group, constitutes more than 50
percent of the total fair market value or total voting power of the stock of the
Corporation; or (b) any one person, or more than one person acting as a group
(as defined under Treasury Regulation § 1.409A-3(i)(5)(v)(B)) acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Corporation
possessing 30 percent or more of the total voting power of the stock of the
Corporation; or (c) a majority of members of the Board of Directors of the
Corporation (the “Board”) is replaced during any 12-month period by directors
whose appointment or election is not endorsed by a majority of the members of
the Board before the date of the appointment or election; or (d) any one person,
or more than one person acting as a group (as defined in Treasury Regulation §
1.409A-3(i)(5)(v)(B)) acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons)
assets from the Corporation and its subsidiaries on a consolidated basis that
have a total gross fair market value equal to or more than 40 percent of the
total gross fair market value of all of the assets of the Corporation and its
subsidiaries on a consolidated basis immediately before such acquisition or
acquisitions. For purposes of clause (d), “gross fair market value” means the
value of the assets of the Corporation and its subsidiaries on a consolidated
basis, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets. The foregoing clauses (a)
through (d) shall be interpreted in a manner that is consistent with the
Treasury Regulations promulgated pursuant to Section 409A of the Code so that
all, and only, such transactions or events that could qualify as a “change in
control event” within the meaning of Treasury

11



Regulation § 1.409A-3(i)(5)(i) shall be deemed to be a Change in Control for
purposes of this Plan.

 

12.       Administration.

 

(a)        Plan Administrator. The Plan Administrator and “named fiduciary” for
purposes of the Employee Income Retirement Security Act of 1974, as amended
(“ERISA”) shall be the Senior Vice President-Human Resources and Communications
of the Corporation (or the person acting in such capacity in the event such
position is abolished, restructured or renamed). The Plan Administrator shall
have the authority to appoint one or more other named fiduciaries of the Plan
and to designate persons, other than named fiduciaries, to carry out fiduciary
responsibilities under the Plan, pursuant to Section 405(c)(1)(B) of ERISA. Any
person acting on behalf of the Plan Administrator shall serve without additional
compensation. The Plan Administrator shall keep or cause to be kept such records
and shall prepare or cause to be prepared such returns or reports as may be
required by law or necessary for the proper administration of the Plan.

 

(b)        Powers and Duties of Plan Administrator. The Plan Administrator shall
have the full discretionary power and authority to construe and interpret the
Plan (including, without limitation, supplying omissions from, correcting
deficiencies in, or resolving inconsistencies or ambiguities in, the language of
the Plan); to determine all questions of fact arising under the Plan, including
questions as to eligibility for and the amount of benefits; to establish such
rules and regulations (consistent with the terms of the Plan) as it deems
necessary or appropriate for administration of the Plan; to delegate
responsibilities to others to assist it in administering the Plan; to retain
attorneys, consultants, accountants or other persons (who may be employees of
the Corporation or its subsidiaries) to render advice and assistance as it shall
determine to be necessary to effect the proper discharge of any duty for which
it is responsible; and to perform all other acts it believes reasonable and
proper in connection with the administration of the Plan. The Plan Administrator
shall be entitled to rely on the records of the Corporation and its subsidiaries
in determining any Participant’s entitlement to and the amount of benefits
payable under the Plan. Any determination of the Plan Administrator, including
interpretations of the Plan and determinations of questions of fact, shall be
final and binding on all parties.

 

(c)        Indemnification. To the extent permitted by law, the Corporation
shall indemnify the Plan Administrator from all claims for liability, loss, or
damage (including payment of expenses in connection with defense against such
claims) arising from any act or failure to act in connection with the Plan.

 

13.       Claims Procedures and Appeals.

 

(a)        A written request for a Plan benefit is a claim and the person making
such claim is a claimant. Any claim must be made in writing and shall be deemed
to be filed by a claimant when a written request is made by the claimant or the
claimant’s authorized representative which is reasonably calculated to bring the
claim to the attention of the Plan Administrator.

12



(b)        The Plan Administrator shall provide notice in writing to any
claimant when a claim for benefits under the Plan has been denied in whole or in
part. Such notice shall be provided within 90 days of the receipt by the Plan
Administrator of the claimant’s claim or, if special circumstances require, and
the claimant is so notified in writing, within 180 days of the receipt by the
Plan Administrator of the claimant’s claim. The notice shall be written in a
manner calculated to be understood by the claimant and shall:

 

(i)        set forth the specific reasons for the denial of benefits;

 

(ii)       contain specific references to Plan provisions relative to the
denial;

 

(iii)      describe any material and information, if any, necessary for the
claim for benefits to be allowed, that had been requested, but not received by
the Plan Administrator;

 

(iv)      advise the claimant that any appeal of the Plan Administrator’s
adverse determination must be made in writing to the Plan Administrator within
60 days after receipt of the initial denial notification, and must set forth the
facts upon which the appeal is based; and

 

(v)       advise the claimant of his right to bring a civil action under Section
502(a) of ERISA, following an adverse benefit determination on review.

 

(c)        When a claimant receives notice of denial of a claim or does not
receive notification of acceptance or denial within 90 days after submitting a
claim, the claimant, either in person or by duly authorized representative, may:

 

(i)        request, in writing, a review of the claim by the Plan Administrator;

 

(ii)       review pertinent documents relating to the denial;

 

(iii)      submit issues and comments in writing; and

 

(iv)      request, in writing, a hearing with the Plan Administrator; provided
that the claimant takes appropriate action within 60 days after receiving notice
of denial.

 

(d)        The Plan Administrator shall make its decision with respect to a
claim review promptly, but not later than 60 days after receipt of the request.
Such 60-day period may be extended for another period of 60 days if the Plan
Administrator reviewing the claim finds that special circumstances require an
extension of time for processing.

 

(e)        The final decision of the Plan Administrator shall be in writing, (i)
give specific reason(s) for the adverse decision, (ii) make specific references
to the pertinent Plan provisions on which the decision is based, (iii) include a
statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and

13



other information relevant to the claimant’s claim for benefits, and (iv) a
statement describing any voluntary appeals procedures offered by the Plan and
the claimant’s right to obtain information about such procedures, and a
statement of the claimant’s right to bring an action under Section 502(a) of
ERISA. All interpretations, determinations and decisions of the Plan
Administrator in respect of any claim shall be made in its sole discretion based
on the applicable Plan documents and shall be final, conclusive and binding on
all parties.

 

(f)        A claimant or potential claimant must file a claim with the Plan
Administrator no later than one (1) year after the claimant or potential
claimant knows, or should have known, the principal facts upon which their claim
is based. Any legal action in connection with the Plan must be brought in the
Federal District Court of New Jersey within the six (6) month period beginning
on the date the claimant’s claim and appeal rights are exhausted.

 

14.       Miscellaneous.

 

(a)        No Alienation of Benefits. Except insofar as may otherwise be
required by law, no amount payable at any time under the Plan shall be subject
in any manner to alienation by anticipation, sale, transfer, assignment,
bankruptcy, pledge, attachment, charge, or encumbrance of any kind nor in any
manner be subject to the debts or liabilities of any person and any attempt to
so alienate or subject any such amount, whether presently or thereafter payable,
shall be void. If any person shall attempt to, or shall alienate, sell,
transfer, assign, pledge, attach, charge, or otherwise encumber any amount
payable under the Plan, or any part thereof, or if by reason of such person’s
bankruptcy or other event happening at any such time such amount would be made
subject to the person’s debts or liabilities or would otherwise not be enjoyed
by that person, then the Corporation, to the extent permitted under Section 409A
of the Code, if it so elects, may direct that such amount be withheld and that
same or any part thereof be paid or applied to or for the benefit of such
person, the person’s spouse, children or other dependents, or any of them, in
such manner and proportion as the Corporation may deem proper.

 

(b)        No Right or Interest in Corporation’s Assets. Neither the Corporation
nor any of its affiliates shall be required to reserve or otherwise set aside
funds for the payment of obligations arising under this Plan. The Corporation
may, in its sole discretion, establish funds, segregate assets or take such
other action as it shall determine necessary or appropriate to secure the
payment of its obligations arising under this Plan. This Plan is intended to be
unfunded for tax purposes and for purposes of Title I of the ERISA. Nothing
contained herein, and no action taken pursuant to the provisions of this Plan
shall create or be construed to create a trust of any kind, or a fiduciary
relationship between the Corporation and any Participant or any other person. To
the extent that any person acquires a right to receive payments under this Plan,
such right shall be no greater than the right of an unsecured creditor of the
Corporation.

 

(c)        Amendment. The Corporation may amend, modify or terminate the Plan at
any time, or from time to time; provided, however, that no change to the Plan
shall impair the right of any Participant with respect to amounts then credited
to an Account; and further provided that during a Potential Change in Control
Period (as defined in Paragraph 14(i) hereof) and from and after the occurrence
of a Change in Control, the Plan may not, without the consent of the

14



Participant, be amended in any manner which would adversely affect such
Participant’s rights and expectations with respect to Deferral Amounts credited
to such Participant’s Account immediately prior to such amendment, unless an
amendment is required to comply with the requirements of Section 409A of the
Code.

 

(d)        Accounting. Each Participant shall receive periodic statements (not
less frequently than annually) setting forth the cumulative Deferral Amounts and
Interest Equivalents credited to, and any distributions from, the Participant’s
Account.

 

(e)        Facility of Payments. If the Corporation shall find that any person
to whom any amount is payable under the Plan is unable to care for his affairs
because of illness or accident, or is a minor, or has died, then any payment due
the person or the person’s estate (unless a prior claim therefore has been made
by a duly appointed legal representative), may, if the Corporation so elects in
its sole discretion, be paid to the person’s spouse, a child, a relative, an
institution having custody of such person, or any other person deemed by the
Corporation to be a proper recipient on behalf of such person otherwise entitled
to payment. Any such payment shall be a complete discharge of the liability of
the Corporation and the Plan therefore.

 

(f)        Offset. To the maximum extent permitted under Section 409A of the
Code and its corresponding regulations, if a Participant becomes entitled to a
distribution of benefits under the Plan, and if at such time the Participant has
outstanding any debt, obligation, or other liability representing an amount
owing to the Corporation or any participating affiliate, then the Corporation
may offset such amount owed to the Corporation or the participating affiliate
against the amount of benefits otherwise distributable. Such determination shall
be made by the Plan Administrator.

 

(g)        Governing Law. The Plan is intended to constitute an unfunded
deferred compensation arrangement for a select group of management or highly
compensated personnel and all rights thereunder shall be governed by and
construed in accordance with the laws of New Jersey.

 

(h)        Withholding Taxes. The Corporation may make such provisions and take
such action as it may deem necessary or appropriate for the withholding of any
taxes which the Corporation or one if its affiliates is required by any law or
regulation of any governmental authority, whether Federal, state, local or
foreign, to withhold in connection with any benefits under the Plan, including,
but not limited to, the withholding of appropriate sums from any amount
otherwise payable to the Participant (or his beneficiary). Each Participant,
however, shall be responsible for the payment of all individual tax liabilities
relating to any such benefits.

 

(i)        Potential Change in Control Period. A “Potential Change in Control
Period” shall commence when: (i) the Corporation enters into an agreement, the
consummation of which would result in the occurrence of a Change in Control;
(ii) the Corporation or any person or group publicly announces an intention to
take or to consider taking actions which, if consummated, would result in a
Change in Control; (iii) any person or group (other than the Corporation, any
subsidiary or any savings, pension or other benefit plan for the benefit of

15



employees of the Corporation or its subsidiaries) becomes the beneficial owner,
directly or indirectly, of securities of the Corporation representing 15% or
more of either the then outstanding shares of common stock of the Corporation or
the combined voting power of the Corporation’s then outstanding securities (not
including in the securities beneficially owned by such person or group any
securities acquired directly from the Corporation or its affiliates); or (iv)
the Board adopts a resolution to the effect that, for purposes of the Plan, a
Potential Change in Control Period has commenced. The Potential Change in
Control Period shall continue until the earlier of (A) a Change in Control, or
(B) the adoption by the Board of a resolution stating that, for purposes of the
Plan, the Potential Change in Control Period has expired.

 

(j)        Section 409A. The Plan is intended to comply with the applicable
requirements of Section 409A of the Code and its corresponding regulations and
related guidance with respect to amounts credited to the Non-Grandfathered
Accounts of Participants, and shall be administered in accordance with Section
409A of the Code with respect to such Accounts. Notwithstanding anything in the
Plan to the contrary, elections to defer compensation into Non-Grandfathered
Accounts under the Plan, and distributions of Non-Grandfathered Accounts, may
only be made in a manner and upon an event permitted by Section 409A of the
Code. To the extent that any provision of the Plan would cause a conflict with
the requirements of Section 409A of the Code, or would cause the administration
of the Plan to fail to satisfy the requirements of Section 409A of the Code,
such provision shall be deemed null and void to the extent permitted by
applicable law. Other than a valid Election, in no event shall a Participant,
directly or indirectly, designate the calendar year of payment with respect to
Non-Grandfathered Accounts. For avoidance of doubt, deferrals under the Plan are
maintained on a Plan Year basis.

16



SCHEDULE A

NOTIONAL INTEREST RATES

 

Deferred Incentive Awards

 

The following chart applies to: (A) Executive level employees for awards earned
and deferred in and after 2014, (B) all employees for awards earned and deferred
between 2003 and 2013, and (C) Band 6 and above employees for awards earned and
deferred before 2003.

 

Year Award Earned Vested Rate Contingent Rate Total Rate 1975 – 1992 Treasury
bills + N/A Treasury bills +   3%* N/A 3%* 1993 – 1997 10% N/A 10% 1998 – 2000
8% 3% 11% 2001- 2002 7% 3% 10% 2003 3% 5% 8% 2004 initial rate 3% 5% 8% 2005
initial rate ** 8%** N/A 8%** 2006 initial rate ** 5.8%** N/A 5.8%** 2007
initial rate ** 5.8%** N/A 5.8%** 2008 initial rate ** 6.3%** N/A 6.3%** 2009
initial rate ** 7.2%** N/A 7.2%** 2010 initial rate ** 4.8%** N/A 4.8%** 2011
initial rate ** 3.84%** N/A 3.84%** 2012 initial rate ** 3.65%** N/A 3.65%**
2013 initial rate ** 2.90%** N/A 2.90%** 2014 initial rate ** 4.09%** N/A
4.09%** 2015 initial rate ** 3.66%** N/A 3.66%** 2016 initial rate ** 3.64%**
N/A 3.64%** 2017 initial rate ** 2.69%** N/A 2.69%** 2018 initial rate **
3.38%** N/A 3.38%**

17



*/Three-month Treasury bill average rate for the immediately preceding calendar
quarter as reported by the Federal Reserve Bank; rate changes each calendar
quarter.

 

**/For periods on and after January 1, 2006, rate is based on the Corporation’s
15-year borrowing rate and is subject to change annually.

 

Deferred Incentive Awards

 

The following chart applies to all employees other than Band 6 and above for
awards earned and deferred before 2003.

 

Year Award Earned Vested Rate Contingent Rate Total Rate 1975 – 1997 Treasury
bills + N/A Treasury bills +   3%* N/A 3%* 1998 - 2002 6% 3% 9%

 

*/Three-month Treasury bill average rate for the immediately preceding calendar
quarter as reported by the Federal Reserve Bank; rate changes each calendar
quarter.

 

Deferred Salary (Band 6 and Above)

 

Year Salary Earned Vested Rate Contingent Rate Total Rate 1994 – 1998 10% N/A
10% 1999 – 2001 8% 3% 11% 2002 - 2002 7% 3% 10% 2003 3% 5% 8% 2004 3% 5% 8% 2005
initial rate** 3% 5% 8%

 

**/For periods on and after January 1, 2006, rate is subject to change.

18



SCHEDULE B

PROVISIONS RELATING TO

HONEYWELL INC. EXECUTIVE DEFERED COMPENSATION PLAN

 

1.        History. Honeywell Inc., a predecessor of the Corporation, previously
established a supplemental non-qualified plan named the Honeywell Executive
Deferred Compensation Plan (the “Honeywell Plan”). The Honeywell Plan was
created to establish rules for the deferral and payment of deferred compensation
earned under the Honeywell Inc. bonus plans named the “Honeywell Corporate
Executive Compensation Plan,” the “Honeywell Senior Management Performance
Incentive Plan,” and the “Multi-Year Incentive Program.”

 

The Honeywell Plan was last amended and restated effective June 1, 1999. This
Schedule B covers any participant in the Honeywell Plan who has not received
full payment of his benefit under the Honeywell Plan as of April 1, 2018.
Benefit payments commencing before April 1, 2018 are governed by the terms of
the Honeywell Plan as they existed prior to this amendment and restatement and
are grandfathered from the requirements of Section 409A of the Code.

 

2.        Definitions. For purposes of this Schedule B, the following
definitions shall apply:

 

(a)       Account shall mean an unfunded, bookkeeping account maintained for a
participant including amounts originally deferred under the Honeywell Plan and
interest credits made pursuant to Section 3 of this Schedule B (or comparable
provisions of the Honeywell Plan).

 

3.        Interest Credits. An interest credit shall be made to the
participant’s Account as of (a) each February 15, and (b) the date as of which
any distribution is made from the participant’s Account, for the year or portion
thereof then ended based on the average daily balance of the Account for such
year or portion thereof. The rate of interest shall be 120% of the long-term
Applicable Federal Rate published under section 1274(d) of the Code for the
month in which the interest credit is made to the Account.

 

4.        Distributions. The following provisions shall apply to distributions
under this Schedule B.

 

(a)        Commencement. A participant’s Account shall be paid or commenced as
of March 31 of the year specified by the Participant and in effect as of
December 31, 2004. Actual payment shall occur as soon as administratively
feasible thereafter.

 

(b)        Forms of Payment. Subject to the provisions herein, an Account shall
be paid under this Schedule B in a series of ten (10) substantially equal annual
installments. The participant may elect to receive any benefit payable under
this Schedule B in an optional form of payment; provided, however, that such
election will not be effective until the lapse of thirteen (13) months following
the date on which the election is accepted by the Plan Administrator. The
optional distribution forms under this Schedule B are a single lump sum or a
series of

19



substantially equal annual installments of any number from two (2) to nine (9).
To be effective, the election of an optional distribution form must be made in
the form and manner prescribed by the Plan Administrator and must be accepted by
the Plan Administrator. Notwithstanding the foregoing, distribution shall be
made in a single lump sum payment if the participant’s termination of employment
occurs before the date the participant has both reached age fifty-five (55) and
has accrued ten (10) years of credited service for vesting as defined in the
Honeywell Retirement Benefit Plan (Supplement T) portion of the Honeywell
Retirement Earnings Plan or its applicable predecessor plan.

 

(c)        Acceleration of Distribution with Forfeiture. A participant or
beneficiary who is receiving distributions under this Schedule B may at any time
elect to receive the remaining Account balance in a lump sum payment less ten
percent (10%) which shall be forfeited. Lump sum payments under this Section
4(c) shall be made within sixty (60) days after the election to accelerate
distribution is received by the Plan Administrator.

 

(d)        Financial Hardships. If a participant incurs an unforeseeable
emergency, the participant may make a written request to the Plan Administrator
for a hardship withdrawal from the participant’s Account. An unforeseeable
emergency is a severe financial hardship to the participant resulting from a
sudden and unexpected illness or accident of the participant or a dependent (as
defined in section 152(a) of the Code) of the participant, loss of the
participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the participant and which cannot be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the participant’s
assets, to the extent that the liquidation of such assets would itself cause
severe financial hardship. Withdrawals of amounts because of an unforeseeable
emergency are only permitted to the extent reasonably needed to satisfy the
emergency need. The existence of severe financial hardship shall be determined
consistent with sections 1.457-2(h)(4) and (5) of the Treasury Regulations.

 

5.        Survivor Benefits.

 

(a)        Survivor Benefits. If a participant dies after termination of
employment but before distribution commences under this Schedule B, the Account
shall be paid to the participant’s designated beneficiary or beneficiaries at
the time and in the form the Account would have been payable to the participant
if the participant had survived until the date distribution would have
commenced. If a participant dies after distribution commences under this
Schedule B (or the terms of the prior Honeywell Plan), the participant’s
designated beneficiary shall be paid the unpaid installments, if any, under the
form of distribution elected by the participant.

 

(b)        Designation of Beneficiary. A participant or surviving beneficiary
may designate, in the manner required by the Plan Administrator, a beneficiary
or beneficiaries to receive the Account under this Schedule B in the event of
the participant’s (or surviving beneficiary’s) death. The participant (or
surviving beneficiary) may change or revoke any such designation from time to
time. No designation or revocation shall be effective unless executed by the

20



participant (or surviving beneficiary) and actually received by the Plan
Administrator before the participant’s (or surviving beneficiary’s) death. If
the participant or surviving beneficiary dies without an effective beneficiary
designation for the Account under this Schedule B, payment shall be made to the
beneficiary or beneficiaries determined under the rules in the Honeywell 401(k)
Plan governing failure of beneficiary designation. The Plan Administrator shall
be the sole judge of the content, interpretation and validity of a purported
beneficiary designation.

21